        Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

               v.                                      97-Cr-696 (SHS)

 CARLOS GOMEZ,                                         OPINION & ORDER
                              Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     Defendant Carlos Gomez brings this pro se motion to vacate his conviction for use of
a firearm in relation to a crime of violence in violation of 18 U.S.C. § 924(c). (Def.’s Mot.,
ECF No. 350.) The U.S. Court of Appeals for the Second Circuit previously granted
Gomez leave, in light of Johnson v. United States, 576 U.S. 591 (2015), and United States v.
Davis, 139 S. Ct. 2319 (2019), to file a successive motion pursuant to 28 U.S.C. § 2255.
(ECF No. 347.) Gomez argues that his section 924(c) conviction, which was predicated
on both conspiracy to commit murder and substantive murder, cannot stand in light of
the now-invalid conspiracy predicate. (Id. at 10.) The government opposes Gomez’s
motion. (Gov’t Opp’n, ECF No. 352.) For the reasons set forth below, Gomez’s motion is
denied.

I.   BACKGROUND
     In the early 1980s, defendant Gomez founded the Westchester Avenue Crew
(“WAC”), a Bronx-based heroin and cocaine distribution enterprise. (Presentence
Investigation Report (“PSR”) ¶ 70.) The organization operated until 1983, when Gomez
was convicted of criminal possession of a weapon and sentenced to two-to-four years’
imprisonment. (Id.) Gomez revived WAC in the late 1980s, and the organization
flourished through the 1990s. (Id. ¶¶ 71-73.) WAC distributed heroin 24 hours a day,
seven days a week, with a different manager assigned to cover each night shift; at its
peak, the enterprise sold as much as $40,000 worth of heroin per 24-hour period. (Id. ¶¶
72-73.) Gomez spent a portion of this period incarcerated pending trial on murder
charges—which were eventually dropped—but he continued to manage the enterprise
from jail with the assistance of his brother. (Id. ¶ 71.)
     Under Gomez’s supervision, WAC members committed several acts of violence in
furtherance of their drug conspiracy. (Id. ¶ 85.) Relevant here is the December 1992
shooting death of Jose Gonzalez Santiago, whom Gomez believed to have killed one of
his relatives the prior month. Gomez interpreted this murder as a rival gang leader’s
failed attempt on his own life; in response, he provided a subordinate with a firearm
            Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 2 of 8




and instructed him to murder Santiago. After the subordinate successfully committed
the murder, Gomez paid him several thousand dollars. (Id. ¶¶ 86-87.)
     Gomez was arrested in 1997, and he was ultimately indicted on fifteen counts
arising out of his role as WAC’s leader. (Indictment, ECF No. 200.) In 2000, he was
found guilty after a jury trial on four of the fifteen charged offenses: (1) racketeering in
violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18
U.S.C. § 1962(c); (2) RICO conspiracy in violation of 18 U.S.C. § 1962(d); (3) conspiracy
to distribute narcotics in violation of 21 U.S.C. § 846; and (4) use of a firearm in relation
to a crime of violence in violation of 18 U.S.C. § 924(c). As predicate racketeering acts,
the jury found defendant liable for both the conspiracy to murder and substantive
murder of Santiago, as well as for conspiracy to distribute heroin and cocaine.
Defendant’s section 924(c) conviction, as well, rested on the conspiracy to murder and
murder of Santiago as predicate crimes of violence. (See Trial Tr. 4140:9-13, ECF No.
226.)
     Pursuant to the then-mandatory United States Sentencing Guidelines, 1 this Court
sentenced defendant to life imprisonment, followed by a required consecutive 60
months on his section 924(c) count. In 2019, defendant petitioned the Second Circuit for
an order authorizing this Court to consider a second successive section 2255 motion. See
28 U.S.C. §§ 2244(b), 2255(h). (ECF No. 347-2.) The Second Circuit granted Gomez leave
to file his motion in April 2021. (ECF No. 347.) Defendant now claims that his section
924(c) conviction is no longer valid in the wake of Johnson and Davis. Accordingly, he
requests that this Court vacate that conviction and resentence him on his remaining
counts. (Def.’s Mot. at 2.) Because defendant proceeds pro se, the Court construes his
arguments liberally. See Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001).

II. APPLICABLE LAW
    18 U.S.C. § 924(c) criminalizes, inter alia, the possession or use of a firearm “during
and in relation to any crime of violence.” Id. § 924(c)(1)(A). “Crime of violence,” in turn,
is defined by two statutory provisions. First, the “elements clause” of section 924(c)
defines a crime of violence as a felony that “has as an element the use, attempted use, or
threatened use of physical force against the person or property of another.” Id. §
924(c)(3)(A). Next, the “residual clause” also includes in the definition any felony “that
by its nature, involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.” Id. §
924(c)(3)(B).
    In Davis, the U.S. Supreme Court invalidated the residual clause as
unconstitutionally vague. See 139 S. Ct. at 2336. Now, a section 924(c) conviction


1
    The guidelines were rendered advisory in 2005. See United States v. Booker, 543 U.S. 220, 226 (2005).


                                                          2
          Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 3 of 8




remains valid only if it rests on an elements-clause predicate offense—that is, if the
underlying crime of violence “has as an element the use, attempted use, or threatened
use of physical force against the person or property of another.” 18 U.S.C. § 924(c)(3)(A);
see United States v. Capriata, No. 12-Cr-712 (SHS), 2021 WL 1180049, at *2 (S.D.N.Y. Mar.
29, 2021).
     Determining whether a predicate crime satisfies the elements clause requires that
the Court “employ what has come to be known as the ‘categorical approach.’” United
States v. Hill, 890 F.3d 51, 55 (2d Cir. 2018) (quoting Taylor v. United States, 495 U.S. 575,
600 (1990)). The categorical approach tasks the Court with identifying “the minimum
criminal conduct necessary for conviction,” id., and determining whether that conduct
meets the elements clause’s requirements. “For this analysis, we examine only the
elements of the crime of conviction; the defendant's own conduct in committing the
crime is irrelevant.” Collier v. United States, 989 F.3d 212, 220 (2d Cir. 2021). In the wake
of Davis, courts in the Second Circuit have held that “a mere conspiracy to commit a
crime of violence will ordinarily fail to qualify” as a crime of violence under the
categorical approach. United States v. Erbo, No. 08-Cv-2881 (LAP), 2020 WL 6802946, at
*3 (S.D.N.Y. Nov. 19, 2020); see United States v. Barrett, 937 F.3d 126, 128 (2d Cir. 2019).
     Finally, where a defendant’s section 924(c) conviction rests on both a valid and an
invalid predicate offense, the valid predicate may sustain the conviction where it is
“overwhelmingly likely that any reasonable juror would have convicted on the basis” of
the valid theory of guilt. United States v. Eldridge, 2021 WL 2546175, at *8 (2d Cir. June
22, 2021) (quoting United States v. Skelly, 442 F.3d 94, 99 (2d Cir. 2006)).

III. DISCUSSION

     A. Gomez’s Section 924(c) Conviction Undoubtedly Rests on a Valid Predicate
     Defendant’s section 924(c) conviction rested on his conspiracy to murder and
substantive murder of Jose Gonzalez Santiago in violation of New York Penal Law §§
105.15, 125.25. 2 (Indictment ¶ 28; see Trial Tr. 3998:19-3999:1.) Because the jury returned
a general verdict on this count, it did not specify which predicate or predicates
supported its finding of guilt. (See Trial Tr. 4140:9-13.). Gomez argues that conspiracy to
commit murder is no longer a valid predicate offense, and that it is “impossible to
determine” whether the jury relied on this theory of guilt to convict him. (Def.’s Mot. at
10.)
     The government does not dispute that conspiracy to commit murder is no longer a
valid section 924(c) predicate offense under the elements clause. Accordingly, the

2
  The indictment also predicated Gomez’s section 924(c) liability on conspiracy to murder in aid of
racketeering, 18 U.S.C. § 1959(a)(5), and substantive murder in aid of racketeering, 18 U.S.C. § 1959(a)(1),
but defendant was acquitted of those counts. (See Trial Tr. 4139:3-11.)


                                                        3
          Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 4 of 8




question here is whether the jury’s verdict “undoubtedly rests on [the] valid predicate”
of substantive murder. Sessa v. United States, No. 92-Cr-351 (ARR), 2020 WL 3451657, at
*5 (E.D.N.Y. June 24, 2020); see Eldridge, 2021 WL 2546175, at *8.
     There is no doubt that Gomez’s section 924(c) conviction rests on the substantive
murder of Santiago. Indeed, in convicting Gomez of his racketeering count, the jury
found it proven, beyond a reasonable doubt, that defendant had committed both the
conspiracy to murder and substantive murder of Santiago—the same murder that
served as his section 924(c) predicate offense. 3 “Where the murder conspiracy and
murder charges involve the same murder, the jury's finding of guilt on the murder count
ought to end the analysis as it eliminates any reasonable possibility that the
corresponding firearm conviction could have rested only on the conspiracy count.”
United States v. Riley, No. 20-Cv-2201 (RJD), 2021 WL 2186229, at *5 (E.D.N.Y. May 28,
2021) (emphasis in original).
     The evidence presented at trial showed that Gomez provided a subordinate with a
firearm, directed him to murder Santiago, and paid him thousands in compensation
after Santiago was killed. In light of the jury’s finding—presumably on an aiding and
abetting theory of liability—that Gomez was liable for Santiago’s murder, “[t]he notion
that [defendant’s] conviction under section 924(c) was predicated only on a conspiracy
to murder but not on his role in committing the same murder[] is absurd.” United States
v. Dhinsa, No. 97-Cr-672 (ERK), 2020 WL 7024377, at *3 (E.D.N.Y. Nov. 30, 2020)
(emphasis in original); cf. United States v. Robinson, 799 F.3d 196, 200 (2d Cir. 2015)
(discussing aiding and abetting liability in the context of section 924(c) offenses).
     It is true that Gomez was also charged with, and acquitted of, independent counts
of conspiracy to murder and murder of Santiago in aid of racketeering. (See Trial Tr.
4139:3-11.) Gomez argues that this apparent incongruity sows doubt as to the validity of
his section 924(c) predicate. (See Def.’s Reply at 2, ECF No. 353.) However, though this
result may seem anomalous, federal murder in aid of racketeering pursuant to 18 U.S.C.
§ 1959(a) adds an additional element to state murder law: the murder be “as
consideration for . . . anything of pecuniary value from an enterprise engaged in
racketeering activity, or for the purpose of gaining entrance to or maintaining or
increasing position in an enterprise engaged in racketeering activity.” 18 U.S.C. §
1959(a).
     Gomez was alleged to have ordered Santiago’s murder in retribution for an
apparent attempt on his own life. There is no inconsistency or confusion in the jury’s
finding that Gomez was liable for the murder, but that defendant’s motivation was


3
  Defendant points out that the murder conspiracy and substantive murder constituted one racketeering
act, and that a finding that Gomez committed either offense sufficed to prove the entire act. (See Trial Tr.
3970:20-25.) But this Court required the jury to make a separate finding as to each component of the
racketeering act, and the jury found that the government had proven both. (See id. 4137:16-23.)


                                                        4
        Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 5 of 8




neither pecuniary gain nor establishment of position within the enterprise. It is,
accordingly, “overwhelmingly likely that any reasonable juror would have convicted”
Gomez on the basis of the valid murder predicate alone. Eldridge, 2021 WL 2546175, at
*8.

    B. The Court’s Pinkerton Charge Does Not Affect this Analysis
     Defendant argues that the Court’s jury instruction on Pinkerton liability adds a
wrinkle to this analysis. A so-called Pinkerton charge permits, but does not require, the
jury to hold a defendant “responsible for the substantive crimes committed by his co-
conspirators to the extent those offenses were reasonably foreseeable consequences of
acts furthering the unlawful agreement, even if he did not himself participate in the
substantive crimes.” United States v. Masotto, 73 F.3d 1233, 1239 (2d Cir. 1996) (quotation
omitted); see Pinkerton v. United States, 328 U.S. 640 (1946). Here, the Court issued a
Pinkerton charge as an alternative theory by which the jury could find Gomez liable for
the substantive counts in the indictment.
     Gomez contends that this Pinkerton charge, by allowing the jury to find Gomez
responsible for Santiago’s murder on a co-conspirator theory of liability, undermines
the Court’s ability to say with confidence that defendant’s section 924(c) conviction rests
on a valid predicate under the elements clause. (Def.’s Mot. at 13.) Because conspiracy
crimes are no longer categorical crimes of violence after Davis, the argument goes, a
section 924(c) conviction predicated on Pinkerton conspiracy liability cannot stand.
     There is indeed tension between the categorical approach—which asks the Court to
evaluate the “minimum criminal conduct necessary for conviction,” Hill, 890 F.3d at
55—and Pinkerton liability, which allows a jury to convict a defendant of substantive
crimes based on his mere participation in a conspiracy. In other words, the availability
of Pinkerton liability seems to imply that the minimum criminal conduct necessary for
conviction of any crime, no matter how well-established as a crime of violence, would
be non-violent under the elements clause.
     This tension has led to some disagreement in this Circuit. The bulk of authority
holds that the presence of a Pinkerton instruction is generally irrelevant to the section
924(c) analysis. See United States v. Lloyd, No. 10-Cr-0622 (JS), 2020 WL 4750241, at *11
(E.D.N.Y. Aug. 17, 2020); Sessa v. United States, No. 92-Cr-351 (ARR), 2020 WL 3451657,
at *5 (E.D.N.Y. June 24, 2020); Abouhalima v. United States, No. 93-Cr-180 (LAK), 2020 WL
3318031, at *2 (S.D.N.Y. June 18, 2020); see also United States v. Blanco, 811 F. App'x 696,
701 n.2 (2d Cir. 2020) (holding the same in a non-precedential opinion).
     In a minority view, Judge Haight invalidated two defendants’ section 924(c)
convictions, despite the fact that those convictions were predicated in part on
substantive murders of which the defendants were independently found guilty. See
United States v. Rodriguez, No. 94-Cr-313 (CSH), 2020 WL 1878112, at *17 (S.D.N.Y. Apr.



                                               5
        Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 6 of 8




15, 2020). Judge Haight held that because “Davis eliminates conspiracy as a valid
predicate for a section 924(c) conviction . . . its retroactive application renders
unconstitutional guilty verdicts the jury might have returned against [defendants] on
the basis of Pinkerton.” Id.
     The Court agrees with the majority view, and now holds that a jury instruction on
Pinkerton liability does not affect the validity of a section 924(c) predicate. A Pinkerton
charge, like an aiding and abetting charge, provides only an alternative theory of
substantive liability. When a jury convicts pursuant to a Pinkerton charge, it finds that
the defendant indeed committed each element of the substantive offense, albeit
constructively. Accordingly, “the Pinkerton instruction does not transform movant’s
[murder] conviction . . . into a conspiracy to do so.” Abouhalima v. United States, 2020 WL
3318031, at *2; see also Lloyd, 2020 WL 4750241, at *11 (“The Court also notes that a
conviction for robbery under a Pinkerton theory does not convert a robbery conviction
into a conviction for conspiracy, ‘implicating the residual-clause concerns explored in
Davis.’” (quoting Blanco, 811 F. App'x at 701 n.2 (2d Cir. 2020))).
     Moreover, evaluating the validity of a section 924(c) predicate in light of the specific
theories of liability relied upon in a given case is fundamentally at odds with the
mandates of the categorical approach. The categorical approach is a method of statutory
construction, pursuant to which a court identifies “the minimum criminal conduct
necessary for conviction under a particular statute.” United States v. Acosta, 470 F.3d 132,
135 (2d Cir. 2006) (emphasis added). “In doing so, courts ‘look only to the statutory
definitions—i.e., the elements—of [the] . . . offense[], and not ‘to the particular
[underlying] facts.’” Hill, 890 F.3d at 55 (quoting Descamps v. United States, 570 U.S. 254,
261 (2013)). It follows that if a felony is a crime of violence under the categorical
approach, “[a] substantive conviction of [that] categorical crime of violence involving a
firearm is a valid predicate for a section 924(c) conviction, regardless of what theory of
liability it proceeds on.” Sessa, 2020 WL 3451657, at *5.
     There may be circumstances in which it is genuinely not clear what section 924(c)
predicate the jury relied on, and where an instruction on Pinkerton liability may be
relevant to determining whether a section 924(c) conviction “undoubtedly rests on a
valid predicate.” Id. But this is not such a case. As a predicate racketeering act, the jury
explicitly found Gomez liable for the substantive murder of Santiago. There is no
question that this murder was committed with a firearm. And even if the jury found
Gomez responsible for Santiago’s murder on a Pinkerton theory of liability, rather than
an aiding and abetting theory, that theory would have applied with equal force and
validity to his section 924(c) conviction predicated on the same murder. Cf. United States
v. Masotto, 73 F.3d 1233, 1240 (2d Cir. 1996) (holding that Pinkerton liability may support
a section 924(c) conviction). Thus, no matter which theory of liability the jury relied on
in finding Gomez liable for Santiago’s murder, that finding “eliminates any reasonable



                                                6
         Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 7 of 8




possibility that the corresponding firearm conviction could have rested only on the
conspiracy count.” Riley, 2021 WL 2186229, at *5.

    C. Murder Is a Categorical Crime of Violence Under New York State Law
      Finally, Gomez argues that murder in violation of New York Penal Law § 125.25 is
not a crime of violence under the categorical approach outlined above. Gomez argues
that because murder, under New York law, may be committed recklessly or by
omission, it does not necessarily have “as an element the use, attempted use, or
threatened use of physical force against the person or property of another.” 18 U.S.C. §
924(c)(3)(A).
      Gomez “is not the first defendant to make this argument, and it has been
specifically considered and rejected by the Second Circuit” in several summary orders.
Boykin v. United States, No. 16-Cv-4185 (CM), 2020 WL 774293, at *7 (S.D.N.Y. Feb. 18,
2020); see United States v. Sierra, 782 F. App'x 16, 21 (2d Cir. 2019); United States v. Praddy,
729 F. App'x 21, 24 (2d Cir. 2018); United States v. Scott, 681 F. App'x 89, 94-95 (2d Cir.
2017). And though these decisions are non-precedential, courts in this district have
uniformly held that New York state-law murder is a categorical crime of violence. See,
e.g., United States v. Varona, No. 95-Cr-1027 (PAC), 2021 WL 2873793, at *5 (S.D.N.Y. July
8, 2021); Johnson v. United States, No. 94-Cr-631 (PGG), 2021 WL 638289, at *4 (S.D.N.Y.
Feb. 17, 2021); Erbo, 2020 WL 6802946, at *3; Boykin, 2020 WL 774293, at *7; Lagos v.
United States, No. 10-Cr-392 (CS), 2019 WL 6702578, at *1 (S.D.N.Y. Feb. 28, 2019).
      On this point, the weight of authority is clearly correct. This Court charged the jury
pursuant to New York Penal Law § 125.25(1), which provides: “A person is guilty of
murder in the second degree when . . . [w]ith intent to cause the death of another
person, he causes the death of such person or of a third person . . . .” N.Y. Penal Law §
125.25(1). (See Trial Tr. 3975:1-13.) The Supreme Court has held that a crime involving
the “intentional causation of bodily injury necessarily involves the use of physical
force.” United States v. Castleman, 572 U.S. 157, 169 (2014). Given this holding, it is
indeed “impossible not to conclude that the intentional causation of death, as required
by [section] 125.25(1), necessarily involves the use of physical force.” Boykin, 2020 WL
774293, at *8.
      It is true, as defendant points out, that a separate subsection of section 125.25
criminalizes certain offenses committed recklessly. However, the statute is considered
“divisible,” meaning that the Court looks to the subsection under which defendant was
actually convicted when applying the categorical approach. See Boykin, 2020 WL 774293,
at *6; cf. United States v. Moore, 916 F.3d 231, 238 (2d Cir. 2019) (describing the
“modified” categorical approach).
      Gomez finally contends that murder under New York law cannot be a categorical
crime of violence because it may be committed by omission. See People v. Steinberg, 79



                                                 7
         Case 1:97-cr-00696-SHS Document 354 Filed 08/16/21 Page 8 of 8




5=r Er$%! r$&r'' r:KNdrAaJiZF\erNdrH^aFDX^dFErCorfFr9FD^\Er,OaDjNedraFDF\er
  aiXN\JrN\r    ''r/!Er'" r% !r Er,Nar  r:KFaF reKFr9FD^\Er
,NaDiNerKFXEreKAer5Fmr=^aWrHNade EFJaFFrZA\dXAiJKeFamLPDKraF`iNaFdreMAereKFr
EFHF\EA\e rN\eF\EN\Jre^rDAidFrAerXFAderdFaR^jdr_KodNDAXrN\Ujbo rDAidFrfFrEFAeKr^Hr
A\^eKFaNdrArDAeFJ^aRDAXrDaSFr^HrlO^XF\DFrAer!r:KFr D^iaeraFUFDeFEr9D^eedr
DaNZF Co^ZNddN^\rAaJiZF\e r\^h\JreKAermKFaFreKFrXAmrNZ_^dFdrArEieore^rADe rB]r
^ZNddN^\rNdrN\rHADerlNFmFErAdrA\r diHHNDNF\ere^rdj__^aerDaOZN\AXrDjX_ACNXOeor
Aer"rFZ_KAdNdrN\r^aOJN\AXr*DD^aEN\JXo reKFr,^iaerKFXErfAer5Fmr=^aWrHNadeEFJaFFr
ZA\dXAiJKeFarNdrArDAeFJ^aRDAXXorlN^XF\erDaSFrrCFDAidFmKFeKFarArEFHF\EA\erADedrCor
D^ZZOddN^\r^ar^ZQddN^\fFr^HHF\dFdrDAidAg^\rA\ErN\eF\erFXFZF\edrDA\rCFrdAeNdHNFEr
^\XormKF\rArEFHF\EA\erW\^mO\JXorFZ_X^odreKFrlN^XF\erH^aDFrDAidN\JrEFAeKrAdreKFr
N\deakZF\erH^ar_iadiN\JrLYdr^m\rdFaR^jdXorN\ViaR^idr_ia_^dFrAer!r
     :KNdraFAd^\R\JrA__XNFdr^\XorZ^aFrH^aDFIjXXormKF\rArEFHF\EA\edrO\eF\erNdre^rDAidFr
EFAfr1\EFFE rN]rdi__^aer^HrNedrD^\DXidO^\ reKFrGr D^iaerN\r mAcFEreKAer
EFHF\EA\edrAaJjZF\e rNHrDAaaNFEre^rNedrX^JODAX^arNXX^JODAXD^\DXidN^\ rm^jXEr
_aFDXiEFrD^iaedrHa^ZraFD^J\PpQ\JrFlF\rN\eF\eN^\AXrZiaEFar?i\EFar5Fmr=^aWr7F\AXr3Amr
q  # #@rAdrArDAeFJ^aNDAXXorlR^XF\erDaOZFrAerr:KNdr,^iaereKidrXA\Edr^\reKFrX^JODAX
D^\DXidO^\(rZiaEFarQ\rlO^XAeR^\r^Hr5Fmr=^aWrdeAeFrXAmrNdrArDAeFJ^aODAXrDaQZFr^HrlN^XF\DF
  r<3r%%" '! rAer r?:@KFrDaNZFr^HrZjaEFarKAdrAXmAodrCFF\ri\EFade^^E
e^rCFrArDaOZFr^HrlN^XF\DFQ\EFFE reKFriXeN[AeFrDaNZFr^HrlN^XF\DF
 

    +FDAidFrEFHF\EA\er0^ZFpdrdFDeN^\r' "DrD^\lNDg^\ri\E^iCeFEXoraFdedr^\reKF
_aFEODAeFr^HHF\dFr^HrdiCdeB\eNlFrZiaEFa rA]ErCFDAidFrZiaEFarN\rlN^XAeN^\r^Hr5Fmr=^aWr
7F\AXr3Amqr # #rNdrArDAeFJ^aNDAXrDaNZFr^HrlN^XF\DF rEFHF\EA\edrdiDDFddNlFrdFDeQ^\r
  ##rZ^eN^\rOdrEF\NFEr:KFr,XFaWr^Hr,^iaerdKAXXrZAOXrArD^_or^HreKRdr^aEFare^r4ar,AaX^dr
0^ZFpr?" &#"@r;97r:iDd^\ r;9r7F\ReF\eNAbo r76r+^nr "## r:iDd^\ r*>r&#%!#r

-AeFE(r 5Fmr=^aW r5Fmr=^aWr
        *iJider$ r  r

                                           96r68-.8.-)r



                                               
                                              9OE]For 9eFT r;9-2


                                                
